COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:          In re RAMS Aviation Company, Inc. and Jonathan L. Rankin

Appellate case number:        01-13-00885-CV

Trial court case number:      2010-23205

Trial court:                  334th District Court of Harris County, Texas

        On October 21, 2013, the Court issued an order abating this case and remanding to the
trial court for reconsideration of the September 6, 2013 order denying relators’ traditional motion
for summary judgment,t in accordance with Texas Rule of Appellate Procedure 7.2(b). On
December 3, 2013, the District Clerk filed a copy of the trial court’s order on reconsideration
with this Court. Accordingly, we REINSTATE this case on the Court’s active docket.
       The stay ordered by this Court on October 21, 2013 remains in effect until the case in this
Court is finally decided or the Court otherwise orders the stay lifted.
       The real party in interest is ordered to respond to the petition for writ of mandamus. The
response, if any, is due, Friday, December 27, 2013.
       It is so ORDERED.


Judge’s signature: /s/ Laura Carter Higley
                    Acting individually  Acting for the Court


Date: December 10, 2013